Name: Commission Regulation (EC) No 1780/94 of 20 July 1994 on import licences for poultrymeat products originating in the African, Caribbean, and Pacific states or in the overseas countries and territories
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 186/6 Official Journal of the European Communities 21 . 7. 94 COMMISSION REGULATION (EC) No 1780/94 of 20 July 1994 on import licences for poultrymeat products originating in the African, Caribbean, and Pacific states or in the overseas countries and territories Commission is to determine the quantity remaining, which is to be added to that available for the following quarter ; whereas the quantity available for the second six months of 1994 of the products referred to in Article 6 of Regulation (EEC) No 715/90 should therefore be deter ­ mined ; Whereas Council Regulation (EEC) No 444/92 (*) extends until 29 February 2000 the application of Regulation (EEC) No 715/90, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ('), as last amended by Regulation (EC) No 235/94 (2), and in particular Article 27 thereof, Whereas Article 4 (5) of Commission Regulation (EEC) No 903/90 (3), as amended by Regulation (EEC) No 1741 /90 (4), provides that the Commission is to decide to what extent quantities may be awarded in respect of applications for import licences ; whereas, however, imports must not exceed the quotas ; Whereas licence applications have been lodged from 1 to 10 July 1994 ; Whereas Article 4 (5) of Regulation (EEC) No 903/90 stipulates that if the total quantity for which applications have been submitted is less than that available, the HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences lodged in accordance with Regulation (EEC) No 903/90 for the period 1 July to 30 December 1994 shall be accepted in full . Article 2 This Regulation shall enter into force on the 21 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 84, 30. 3 . 1990, p. 85. O OJ No L 30, 3 . 2. 1994, p. 12. (3) OJ No L 93, 10 . 4. 1990, p. 20. (4) OJ No L 161 , 27. 6. 1990, p. 32. O OJ No L 52, 27. 2. 1992, p. 7 .